[DO NOT PUBLISH]


              IN THE UNITED STATES COURT OF APPEALS

                       FOR THE ELEVENTH CIRCUIT
                                                                   FILED
                         ________________________ U.S. COURT OF APPEALS
                                                             ELEVENTH CIRCUIT
                                                               November 18, 2005
                                No. 05-11128
                                                              THOMAS K. KAHN
                            Non-Argument Calendar                 CLERK
                          ________________________

                    D. C. Docket No. 04-00761-CV-CAM-1

JERRY STEWART HALL,



                                                               Petitioner-Appellant,

                                      versus

WARDEN CARL HUMPHREY,

                                                             Respondent-Appellee.

                          ________________________

                  Appeal from the United States District Court
                     for the Northern District of Georgia
                       _________________________

                              (November 18, 2005)

Before ANDERSON, BARKETT and KRAVITCH, Circuit Judges.

PER CURIAM:

     Jerry Stewart Hall, a Georgia prisoner, appeals the district court’s dismissal
of his habeas petition, 28 U.S.C. § 2254, as time-barred. For the following

reasons, we affirm.

         I. Background

         Hall was convicted of aggravated child molestation and sentenced to twenty

years imprisonment. His conviction was affirmed on direct appeal on March 21,

1997. Hall v. Georgia, 485 S.E.2d 800 (Ga. Ct. App. 1997). Hall filed a motion

for reconsideration, dated March 30, 1997, but which was not filed until April 9,

1997. On April 29, 1997, the Georgia Court of Appeals dismissed the motion for

reconsideration as untimely. On March 3, 1998, Hall filed a state habeas petition,

which was denied on August 1, 2003. A certificate of probable cause (“CPC”) was

denied on January 12, 2004. Hall filed the instant § 2254 petition on March 8,

2004.

         After the state responded that the petition was time-barred, Hall asserted that

his conviction did not become final until May 9, 1997, which was the expiration of

the ten-day period in which he could have filed a petition for certiorari review of

the denial of his motion for reconsideration. Hall conceded, however, that current

law 1 did not provide for tolling of the limitations period for the time in which he

could have sought review of the denial of CPC. Alternatively, he argued that he


         1
             Steed v. Head, 219 F.3d 1298 (11th Cir. 2000); Coates v. Byrd, 211 F.3d 1225 (11th Cir.
2000).

                                                   2
was entitled to equitable tolling.

       The magistrate judge recommended that the petition be dismissed as time-

barred. The magistrate judge found that Hall’s conviction became final ten days

after Hall could have sought review of the state court of appeals’ affirmance of his

conviction. Additionally, the magistrate judge found that the reconsideration

motion did not toll the limitations period because it was untimely, and that there

was no tolling during the time to petition for review of the denial of a CPC.

Finally, the magistrate judge determined that Hall was not entitled to equitable

tolling.

       The district court adopted the magistrate judge’s recommendation over

Hall’s objections and dismissed Hall’s petition as time-barred. The district court

then granted a certificate of appealability (“COA”) on the issue of whether Hall’s

petition was untimely.

       II. Hall’s Appeal

           Hall argues that the district court erred by finding his § 2254 petition

untimely because the motion for reconsideration and the time in which he could

have sought review from the denial of a CPC should have tolled the limitations

period, although he concedes that his position is not supported by case law.

Alternatively, Hall argues that he was entitled to equitable tolling.



                                               3
       We review de novo the district court’s determination that the petition for

federal habeas corpus relief was time-barred under the AEDPA.2 Wade v. Battle,

379 F.3d 1254, 1259 n.5 (11th Cir. 2004). A district court’s decision on equitable

tolling also is reviewed de novo. Id. at 1265 n.11 (citing Drew v. Dep’t of Corr.,

297 F.3d 1278, 1283 (11th Cir. 2002)). “[T]he district court’s determinations of

the relevant facts will be reversed only if clearly erroneous.” Id.

       To be timely filed, Hall’s § 2254 petition was due within one year of the

date on which his conviction became final. 28 U.S.C. § 2244(d)(1)(A). “The time

during which a properly filed application for State post-conviction or other

collateral review . . . is pending shall not be counted toward any period of

limitation under [the AEDPA].” 28 U.S.C.§ 2244(d)(2); Wade, 379 F.3d at 1259.

To be “properly filed,” however, an application must meet the filing deadlines and

time limitations on delivery. Wade, 379 F.3d at 1260, 1264 (citing Artuz v.

Bennett, 531 U.S. 4, 8, 121 S.Ct. 361, 364, 148 L.Ed.2d 213 (2000)).

       Here, we defer to the state court’s ruling that Hall’s motion to reconsider

was not timely filed. Wade, 379 F.3d at 1262 (explaining this court’s deference).

Accordingly, the untimely motion to reconsider was not “properly filed” and



       2
         Hall filed his petition after the effective date of the Antiterrorism and Effective Death
Penalty Act of 1996 (“AEDPA”), Pub. L. No. 104-32, 110 Stat. 1214 (1996), and, therefore, the
provisions of that act govern this appeal.

                                                4
would not toll the limitations period. Moreover, the ten days in which Hall could

have sought review of that denial also would not toll the statute of limitations.

       Furthermore, the time period did not toll during the ninety-day period in

which Hall could have sought review of the CPC denial. Nor did it toll during the

ten-day period in which Hall could have moved for reconsideration of the CPC

denial. See, e.g., Moore, 321 F.3d at 1380. Hall’s argument is foreclosed by this

court’s decisions in Steed and Coates,3 holding that “the time during which a

petition for writ of certiorari is pending, or could have been filed, following the

denial of collateral relief in the state courts, is not to be subtracted from the running

of time for 28 U.S.C. § 2244(d)(1).” Steed, 219 F.3d at 1300; Coates, 211 F.3d at

1227. Therefore, Hall’s conviction became final on March 31, 1997, and Hall had

one year from that date to file his federal habeas petition. We conclude that the

district court correctly found that more than one year elapsed before Hall filed his

federal § 2254 petition.

       Finally, we reject Hall’s arguments that he was entitled to equitable tolling.

“Equitable tolling is an extraordinary remedy that is typically applied sparingly;

however, ‘it is appropriate when a movant untimely files because of extraordinary



       3
         The district court is bound by the decisions of this court. Moreover, a panel of this court
cannot overruled the decisions of a prior panel. United States v. Steele, 147 F.3d 1316, 1318 (11th
Cir. 1998).

                                                 5
circumstances that are both beyond his control and unavoidable even with

diligence.’” Wade, 379 F.3d at 1265 (citing Drew, 297 F.3d at 1286 (quotations

omitted) (emphasis in original)). Hall has not offered any argument explaining

how there were extraordinary circumstances that were beyond his control.

Moreover, miscalculation of the dates, even if at the hands of an attorney, does not

constitute extraordinary circumstances. Steed, 219 F.3d at 1300.

      Accordingly, we AFFIRM the dismissal of Hall’s § 2254 petition as time-

barred.




                                          6